Per Curiam.
Respondent was admitted to practice by this Court in 2002. He practices law in Massachusetts, where he was admitted to the bar in 2003.
By order dated March 25, 2009, the Board of Bar Overseers of the Massachusetts Supreme Judicial Court publicly reprimanded respondent for failure to properly maintain the records of his attorney escrow account.
Petitioner now moves for an order imposing discipline based upon the Massachusetts order (see 22 NYCRR 806.19). Respondent has not opposed the instant motion, which we grant. Having considered the conduct which gave rise to respondent’s discipline in Massachusetts, we conclude that respondent should be censured.
Cardona, EJ., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that petitioner’s motion is granted; and it is further ordered that respondent is censured.